Case: 17-15555       Date Filed: 10/16/2019       Page: 1 of 27


                                                                                 [PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                    No. 17-15555
                              ________________________

    D.C. Docket Nos. 2:14-cv-01256-WKW-TFM; 2:09-cr-00113-WKW-TFM-2



JAMES STEINER,

                                                                       Petitioner-Appellant,

                                           versus

UNITED STATES OF AMERICA,

                                                                      Respondent-Appellee.

                              ________________________

                      Appeal from the United States District Court
                          for the Middle District of Alabama
                            ________________________

                                     (October 16, 2019)

Before WILSON and NEWSOM, Circuit Judges, and PROCTOR, ∗ District Judge.

PER CURIAM:


∗ Honorable R. David Proctor, United States District Judge for the Northern District of Alabama,
sitting by designation.
              Case: 17-15555     Date Filed: 10/16/2019   Page: 2 of 27


      James Steiner appeals the district court’s denial of his 28 U.S.C. § 2255

motion to vacate, challenging his conviction for aiding and abetting the offense of

using or carrying a firearm during and in relation to a crime of violence, in

violation of 18 U.S.C. §§ 2 and 924(c). Steiner first argues that the district court

erred by denying his motion because the government did not present sufficient

evidence at trial that he had advance knowledge his co-conspirators would use or

carry a firearm during the underlying crime of violence, as required by Rosemond

v. United States. See 572 U.S. 65, 67 (2014). We have not yet addressed whether

Rosemond applies retroactively to cases on collateral review. We hold today that it

does. Nonetheless, we conclude that Steiner is not entitled to relief under

Rosemond because the evidence at trial was sufficient for a reasonable jury to infer

that he had advance knowledge his co-conspirators would use or carry firearms

during the underlying crime of violence.

      Steiner also argues that his conviction is unconstitutional because the

underlying crime of violence—aiding and abetting a carjacking—no longer

qualifies as a crime of violence after United States v. Davis, 588 U.S. ___, 139

S. Ct. 2319, 2336 (2019) (holding that the residual clause in § 924(c)(3)(B) is

unconstitutionally vague). However, our prior precedent demonstrates that aiding

and abetting a carjacking qualifies as a crime of violence under the elements clause

of § 924(c)(3)(A). Therefore, Davis does not affect Steiner’s § 924(c) conviction.

                                           2
              Case: 17-15555     Date Filed: 10/16/2019    Page: 3 of 27


      Steiner further argues that the district court erred by denying his claim that

counsel was ineffective for failing to object to the jury charge, which lacked an

instruction on advance knowledge. But because advance knowledge was not a

requirement of a conviction for aiding and abetting a § 924(c) offense at the time

of Steiner’s trial, we conclude that counsel was not ineffective for failing to make

such an objection.

      Finally, Steiner asserts that the district court failed to grant or deny a

certificate of appealability (COA) regarding his claim that the jury instructions

themselves were erroneous under Rosemond. He asks us to remand this matter to

the district court for the limited purpose of ruling on that issue. We decline to do

so because the district court’s order regarding a COA effectively denied a COA

regarding Steiner’s jury-instruction claim.

                                   I. Background

      A grand jury charged Steiner and one of his co-conspirators, Wayne Ware,

with (1) conspiracy to commit carjacking, in violation of 18 U.S.C.

§ 371; (2) aiding and abetting carjacking, in violation of 18 U.S.C. §§ 2 and 2119;

and (3) aiding and abetting the crime of using or carrying a firearm during and in

relation to a crime of violence—here, aiding and abetting a carjacking—in

violation of §§ 2 and 924(c)(1)(A). According to the indictment, Steiner and Ware

committed the carjacking with two other young men, Torie Wilson and Jihad

                                           3
                  Case: 17-15555        Date Filed: 10/16/2019        Page: 4 of 27


Walker. Steiner and Ware were tried together in the Middle District of Alabama in

2009.

         At trial, the testimony of Walker and two victims established the following. 1

Steiner, Walker, Wilson, and Ware met up on the evening of the carjacking. At

some point that evening, Ware suggested they “go hit a lick,” which Walker

understood to mean “go try to get some money” by robbing someone. No one

objected to Ware’s suggestion. Instead, the group got into Walker’s Chevy Blazer

and drove off in search of a target. Before they left, Walker saw Ware load two

firearms into the vehicle—a pistol and an AK-47. Ware did not attempt to conceal

the guns from the others. But, importantly, there was no evidence presented at trial

that Steiner observed Ware loading the guns into the car. When they left, Steiner

drove, Walker sat in the front passenger seat, and Wilson and Ware sat in the

backseat.

           That same evening, Megan Patterson was driving around in her Chevy

Impala with three friends, Melissa Nolan, S.H., and S.R. 2 Around 11:30 p.m., they

stopped briefly at a gas station to purchase some items. When they left, Patterson

was driving, Nolan was in the front passenger seat, and S.H. and S.R. were in the



1
 Walker pled guilty to carjacking and testified at Steiner and Ware’s trial pursuant to his plea
agreement.
2
    S.H. and S.R. were minors at the time of the carjacking and are referred to by their initials.

                                                   4
               Case: 17-15555        Date Filed: 10/16/2019      Page: 5 of 27


back seat. Unfortunately for Patterson and her friends, Steiner and his

co-conspirators had arrived at the same gas station, observed Patterson and her

companions, and decided to target them. Steiner followed Patterson’s Impala as it

left the gas station.

       Shortly thereafter, Steiner drove up very fast behind the Impala with his

bright lights on, passed the Impala, pulled in front of it, and slammed on the

brakes. Patterson was unable to stop in time and hit the Blazer. Steiner, Walker,

Wilson, and Ware got out of the Blazer and began approaching the Impala. Wilson

and Ware brandished the guns and began firing them.3

       Patterson observed that one gun was a pistol and one was a “long gun” with

a “banana clip.” She immediately ducked, reversed her car into a ditch, and hit a

tree. S.H. and S.R. managed to get out of the car and escape into the woods. But

Patterson did not get out of the car for fear of being shot, and Nolan could not get

out of the car because her door was blocked.

       Steiner and his co-conspirators approached the Impala and demanded

Patterson’s and Nolan’s money and purses. Patterson and Nolan handed the items

over. The four men then returned to the Blazer, only to discover it would not start.

Patterson and Nolan saw the four men talking amongst themselves. Meanwhile,


3
  Patterson testified that she believed the men were shooting at her. But no one was struck by a
bullet, and no bullet holes were found in the Impala. Walker testified that Wilson and Ware fired
the guns at the treetops, not the victims.
                                               5
               Case: 17-15555    Date Filed: 10/16/2019   Page: 6 of 27


Nolan called her mom, but the call was cut short when Steiner and the others

returned a few moments later and asked Patterson and Nolan for their cell phones

and keys. One of the men told Patterson to get out of the car and tried to drive the

Impala out of the ditch, but it was stuck. Someone then told Patterson to get back

in the car and Nolan to lie down in the ditch. Steiner and the others began trying to

lift the car out of the ditch.

       While they were trying to free the car, a man named Corey Burkett drove

down the road. Steiner, Walker, Wilson, and Ware ran into the woods and warned

Patterson and Nolan not to try anything. However, Patterson motioned for Burkett

to stop. Burkett began to slow down, but then he quickly drove away when one of

the men shot at his vehicle. Steiner and the others returned from the woods,

resumed trying to free the car, and managed to get it out of the ditch. They ordered

Patterson to lie down in the ditch by Nolan and drove off in the Impala, with

Steiner driving.

       Soon after Steiner drove off, a police officer started pursuing the Impala.

Steiner began to slow down because, according to Walker, he was considering

telling the police what happened. But the others told Steiner to keep going, and he

did. He eventually lost the police. The men abandoned the car, ran into the

woods, and called someone to give them a ride home. The victims reported the




                                          6
              Case: 17-15555     Date Filed: 10/16/2019    Page: 7 of 27


carjacking that evening, and Steiner, Walker, Wilson, and Ware were arrested

within a few days.

      After the close of evidence, the district court instructed the jury. The jury

charge included an instruction on aiding and abetting the using or carrying of a

firearm during and in relation to a crime of violence. But, because Rosemond had

not yet been decided, the court did not instruct the jury that it must find that Steiner

had advance knowledge that a co-conspirator would use or carry a firearm during

the carjacking. Steiner’s counsel did not object to the lack of an instruction. The

jury found Steiner guilty on all three counts charged in the indictment. The district

court sentenced Steiner to a total sentence of 195 months.

      Steiner appealed his convictions and sentences. He argued, in relevant part,

that there was insufficient evidence to support his conviction for aiding and

abetting a § 924(c) offense because there was no evidence that he had carried or

discharged a firearm. We affirmed Steiner’s conviction under the pre-Rosemond

framework for aiding and abetting a § 924(c) offense. United States v. Ware, 440

F. App’x 745, 748–49 (11th Cir. 2011). In doing so, we noted that “Steiner was

also aware that Ware had placed guns into the Blazer before the men left to ‘go hit

a lick.’” Id. at 749.

      In 2014, the Supreme Court issued its decision in Rosemond. Subsequently,

Steiner filed the present § 2255 motion, raising three arguments. First, he argued

                                           7
              Case: 17-15555     Date Filed: 10/16/2019    Page: 8 of 27


that there was insufficient evidence to support his conviction for aiding and

abetting a § 924(c) offense because the government did not present evidence at

trial showing that he had advance knowledge one of his co-conspirators would use

or carry a firearm during the robbery-turned-carjacking. He asserted that this claim

was timely because Rosemond announced a new rule that applies retroactively.

Second, he argued that the district court erred by failing to instruct the jury that

advance knowledge was required to support a conviction for aiding and abetting a

§ 924(c) violation, as required by Rosemond. Third, he argued that his trial

counsel was ineffective for failing to object to the erroneous jury instructions.

      Steiner amended his motion in January 2016 to include a claim under

Johnson v. United States, in which the Supreme Court held that the residual clause

of the Armed Career Criminal Act is unconstitutionally vague. 576 U.S. ___, 135

S. Ct. 2551, 2563 (2015). Specifically, he argued that his conviction for aiding and

abetting a § 924(c) offense was invalid because the predicate offense—aiding and

abetting a carjacking—no longer qualified as a crime of violence under the

similarly worded residual clause of § 924(c)(3)(B).

      The district court denied Steiner’s § 2255 motion. The court first concluded

that Steiner’s Rosemond claim was untimely because Rosemond did not announce

a new rule that applied retroactively to cases on collateral review. The court relied

on our opinion in United States v. Quartavious Davis, in which we stated that

                                           8
              Case: 17-15555     Date Filed: 10/16/2019    Page: 9 of 27


Rosemond “clarified” the government’s burden of proof for obtaining a conviction

for aiding and abetting a violation of § 924(c). 754 F.3d 1205, 1222 (11th Cir.

2014) (Quartavious Davis), reh’g en banc granted, opinion vacated, 573 F. App’x

925 (11th Cir. 2014), and reinstated in part, 785 F.3d 498 (11th Cir. 2015) (en

banc). The district court further concluded that Steiner’s Rosemond claim failed on

the merits for two reasons. The court relied on our statement on direct appeal that

“Steiner was also aware that Ware had placed guns into the Blazer before the men

left to ‘go hit a lick.’” In addition, the court found that Steiner’s continued

participation in the carjacking after Wilson and Ware initially used the firearms

was sufficient to show that he had advance knowledge that his co-conspirators

would use firearms during the offense.

      Next, the district court found that Steiner’s jury-instruction and

ineffective-assistance-of-counsel claims were untimely for the same reason his

direct Rosemond claim was untimely. The court also found that the

jury-instruction claim was procedurally barred because Steiner had not raised it on

direct appeal and counsel could not be deemed ineffective for failing to predict a

Supreme Court ruling. Finally, the court found that Johnson did not invalidate

Steiner’s § 924(c) conviction because aiding and abetting a carjacking qualified as

a crime of violence under the elements clause of § 924(c)(3)(A).




                                           9
              Case: 17-15555     Date Filed: 10/16/2019   Page: 10 of 27


       Steiner appealed and moved for a COA on all four claims. The district court

granted a COA on the following issues: (1) whether Steiner’s § 924(c) conviction

was unconstitutional in light of Rosemond; (2) whether the same conviction was

unconstitutional in light of Johnson; and (3) whether counsel was ineffective for

failing to object to the jury instructions. The court did not address Steiner’s

request for a COA on the issue of whether the jury instructions themselves were

erroneous under Rosemond.

       On appeal, Steiner recasts his Johnson claim as a claim under the Supreme

Court’s recent decision in Davis. See Davis, 139 S. Ct. at 2336. In addition to

arguing the issues specified in the COA, Steiner argues that the district court erred

by failing to address his jury-instruction claim in the order granting a COA. He

requests that we remand to the district court for the limited purpose of addressing

that issue.

                               II. Standards of Review

       In evaluating the district court’s denial of a motion to vacate under § 2255,

we review legal conclusions de novo and factual findings for clear error. Lynn v.

United States, 365 F.3d 1225, 1232 (11th Cir. 2004) (per curiam).

       We also review de novo whether the evidence was sufficient to sustain a

jury’s verdict in a criminal trial. United States v. Jiminez, 564 F.3d 1280, 1284

(11th Cir. 2009). In doing so, we “view the evidence in the light most favorable to

                                          10
                Case: 17-15555   Date Filed: 10/16/2019   Page: 11 of 27


the government, with all reasonable inferences and credibility choices made in the

government’s favor.” United States v. Christo, 129 F.3d 578, 579 (11th Cir. 1997)

(per curiam).

      The relevant question when a state prisoner seeks federal habeas relief based

on insufficient evidence is whether “any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt.” Jackson v. Virginia,

443 U.S. 307, 319 (1979). We have not explicitly established that we apply this

standard when reviewing a federal prisoner’s insufficient-evidence claim in the

context of a § 2255 motion. However, at least two of our sister circuits have done

so. See, e.g., Ginsburg v. United States, 909 F.2d 982, 990 (7th Cir. 1990); United

States v. Ware, 416 F.3d 1118, 1120–21 (9th Cir. 2005). And we have stated that

we apply this standard to review federal convictions in the context of a direct

appeal. See, e.g., Christo, 129 F.3d at 579. We now clarify that this standard

applies in the context of a § 2255 motion as well.

      Additionally, ineffective-assistance-of-counsel claims are mixed questions

of law and fact that we review de novo. Osley v. United States, 751 F.3d 1214,

1222 (11th Cir. 2014). Similarly, we review de novo whether a prior conviction is

a crime of violence under § 924(c). See United States v. Dixon, 874 F.3d 678, 680

(11th Cir. 2017) (reviewing de novo whether a prior conviction qualified as a

crime of violence under the Sentencing Guidelines).

                                          11
             Case: 17-15555      Date Filed: 10/16/2019    Page: 12 of 27


                                     III. Analysis

                              A. The Rosemond Claim

      The first question we address is whether Steiner is entitled to relief under

Rosemond. In order to reach this question, we must first decide whether Rosemond

applies retroactively to cases on collateral review. The government concedes that

it does. We agree with the government. Nevertheless, Steiner is not entitled to

relief on the merits of his claim, so we affirm the district court.

               1. Rosemond Applies Retroactively on Collateral Review

      Ordinarily, movants must file their § 2255 motions within one year, which

runs from the latest of four possible triggering dates. 28 U.S.C. § 2255(f)(1)–(4).

The applicable triggering date in this appeal is “the date on which the right asserted

was initially recognized by the Supreme Court, if that right has been newly

recognized by the Supreme Court and made retroactively applicable to cases on

collateral review.” Id. § 2255(f)(3). A new rule announced by the Supreme Court

applies retroactively on collateral review only in limited circumstances. Schriro v.

Summerlin, 542 U.S. 348, 351 (2004). “[A] court other than the Supreme Court

may determine retroactivity under § 2255(f)(3).” Figuereo-Sanchez v. United

States, 678 F.3d 1203, 1207 (11th Cir. 2012).

      In determining retroactivity under § 2255(f)(3), we first determine whether

the Supreme Court decision in question announced a new rule. Id. “[A] case

                                           12
             Case: 17-15555     Date Filed: 10/16/2019   Page: 13 of 27


announces a new rule when it breaks new ground or imposes a new obligation” on

the government. Teague v. Lane, 489 U.S. 288, 301 (1989). “To put it differently,

a case announces a new rule if the result was not dictated by precedent existing at

the time the defendant’s conviction became final.” Id. (emphasis omitted). Where

the decision merely clarifies an existing rule, however, it does not announce a new

rule, and the movant cannot rely on the extended limitation period in § 2255(f)(3).

Figuereo-Sanchez, 678 F.3d at 1207 n.4.

      If we determine that the Supreme Court has announced a new rule, we “must

then determine whether that new rule satisfies an exception to the general

prohibition against the retroactive application of new rules on collateral review.”

Id. at 1208. There are two exceptions to this general prohibition: new substantive

rules and “watershed rules of criminal procedure.” Schriro, 542 U.S. at 351–52.

Relevant to this appeal, new substantive rules include “decisions that narrow the

scope of a criminal statute by interpreting its terms” and “constitutional

determinations that place particular conduct or persons covered by the statute

beyond the [government’s] power to punish.” Id.

       Section 924(c) criminalizes the using or carrying of a firearm during and in

furtherance of a crime of violence. 18 U.S.C. § 924(c)(1)(A). The federal

aiding-and-abetting statute provides that a person who aids or abets the

commission of an offense is liable as a principal. 18 U.S.C. § 2. At the time of

                                          13
             Case: 17-15555      Date Filed: 10/16/2019    Page: 14 of 27


Steiner’s conviction, the government was required to show the following to obtain

a conviction for aiding and abetting a § 924(c) offense: (1) “the substantive offense

of carrying or using a firearm in relation to a crime of violence was committed”;

(2) “the defendant associated himself with the criminal venture”; and (3) the

defendant “committed some act that furthered the crime.” United States v.

Williams, 334 F.3d 1228, 1232 (11th Cir. 2003). In March 2014, however, the

Supreme Court in Rosemond addressed a circuit split regarding the requirements of

a conviction for aiding and abetting a § 924(c) offense. 572 U.S. at 67, 69–70.

      Rosemond involved a dispute regarding the intent requirement of § 2 in the

context of aiding and abetting a § 924(c) offense. See id. at 69–70. The Court held

that a defendant has the requisite intent if he “actively participated in the

underlying . . . violent crime with advance knowledge that a confederate would use

or carry a gun during the crime’s commission.” Id. at 67, 77. The Court explained

that the “defendant’s knowledge of a firearm must be advance knowledge—or

otherwise said, knowledge that enables him to make the relevant legal (and indeed,

moral) choice,” such as “to alter [the] plan,” “withdraw from the enterprise,” or

“go ahead with his role in the venture.” Id. at 78. Said differently, the Court

defined “advance knowledge” as “knowledge at a time the accomplice can do

something with it—most notably, opt to walk away.” Id. The Court noted that

“when an accomplice knows nothing of a gun until it appears at the scene, . . . he

                                           14
             Case: 17-15555     Date Filed: 10/16/2019    Page: 15 of 27


may at that late point have no realistic opportunity to quit the crime.” Id.

Nevertheless, it noted that a jury may infer from a defendant’s “failure to object or

withdraw” that he had advance knowledge, if he continues to participate in the

crime after a confederate displays or uses a gun. Id. at 78 n.9.

      We conclude that Rosemond announced a new rule because it produced a

result that was not dictated by pre-existing precedent. See Teague, 489 U.S.

at 301. Before Rosemond, the law of this Circuit, and others, did not require the

government to prove that the defendant had advance knowledge that a

co-conspirator would be armed. See Williams, 334 F.3d at 1232. Indeed,

Rosemond addressed a split among the circuits regarding the requirements for

aiding and abetting a § 924(c) conviction. Compare United States v. Wiseman, 172

F.3d 1196, 1217 (10th Cir. 1999) (holding that a defendant “knowingly and

actively participated” in the underlying offense because he “knew that [the

principal] was carrying [a] firearm”), with United States v. Thompson, 454 F.3d

459, 465 (5th Cir. 2006) (requiring that a defendant take some action to

intentionally facilitate or encourage the principal’s use of the firearm).

      We also conclude that the new rule announced in Rosemond is substantive,

as it narrowed the scope of aiding and abetting a § 924(c) offense. See Schriro,

542 U.S. at 351–52. In doing so, we reach the same conclusion as the Seventh

Circuit, the only other circuit to consider whether Rosemond applies retroactively.

                                          15
             Case: 17-15555     Date Filed: 10/16/2019    Page: 16 of 27


See Farmer v. United States, 867 F.3d 837, 841–42 (7th Cir. 2017) (explaining that

Rosemond announced a new substantive rule and, thus, applies retroactively to

cases on collateral review).

      Before Rosemond, “accomplice liability was possible even if the defendant

learned of a coconspirator’s use of the gun while the crime was underway—as long

as the defendant continued to participate after learning about the gun.” Id.; see

also Williams, 334 F.3d at 1232 (stating the requirements for accomplice liability

pre-Rosemond). Rosemond, however, limited aiding and abetting § 924(c) liability

to instances where a defendant had advance knowledge that a firearm would be

used in the commission of the underlying crime of violence. See 574 U.S. at 67.

While continued participation can support an inference of advance knowledge

under Rosemond, the government must “prove that the defendant learned about the

gun with enough time to try to change his confederate’s plan or to remove himself

from the venture altogether.” Farmer, 867 F.3d at 841; Rosemond, 574 U.S. at 78

n.9. Thus, because Rosemond “alters the range of conduct . . . that the law

punishes,” it constitutes a new substantive rule that applies retroactively on

collateral review. See Schriro, 542 U.S. at 351–53.

      Our statement in Quartavious Davis that Rosemond “clarified” the elements

of aiding and abetting a § 924(c) offense is not in conflict with our decision today

that Rosemond announced a new substantive rule. See Quartavious Davis, 754

                                          16
             Case: 17-15555    Date Filed: 10/16/2019   Page: 17 of 27


F.3d at 1222. Granted, a decision that “merely clarifies an old rule” does not

announce a new rule for the purposes of retroactivity. Figuereo-Sanchez, 678 F.3d

at 1207 n.4. But whether Rosemond applies retroactively on collateral review was

not at issue in Quartavious Davis. Quartavious Davis concerned Davis’s claim—

on direct appeal—that his conviction for aiding and abetting a § 924(c) offense was

not supported by sufficient evidence. See 754 F.3d at 1222. In that circumstance,

our use of the word “clarified” indicated the changed standard for obtaining a

conviction for aiding and abetting a § 924(c) offense, rather than our determination

of Rosemond’s retroactivity on collateral review.

           2. Sufficient Evidence Supported Steiner’s § 924(c) Conviction

      The final and determinative question we must answer to decide Steiner’s

Rosemond claim is whether, viewing the evidence in the light most favorable to the

prosecution, a rational trier of fact could have found beyond a reasonable doubt

that Steiner had advance knowledge that his co-conspirators would use or carry a

firearm during and in relation to the carjacking. See Jackson, 443 U.S. at 324;

Rosemond, 572 U.S. at 67. On appeal, Steiner contends that the government

presented no evidence at trial showing he had either (1) advance knowledge his

co-conspirators would take firearms to the scene of the carjacking or (2) a

reasonable opportunity to withdraw from the crime after it began. We disagree.




                                         17
              Case: 17-15555    Date Filed: 10/16/2019   Page: 18 of 27


      To be sure, the evidence at trial suggesting that Steiner had knowledge of the

firearms before arriving at the scene of the robbery and eventual carjacking was

thin. One of Steiner’s co-conspirators, Walker, testified that he, Steiner, Wilson,

and Ware agreed to “go hit a lick,” i.e., they agreed to rob someone together. He

also testified that Ware alone loaded the two guns into the Blazer—although one

gun was an AK-47 with a long magazine, and Ware made no effort to conceal the

guns from the others as he did so. Finally, Walker testified that Ware rode in the

backseat of the Blazer, directly behind Steiner in the driver’s seat. The

government presented no evidence directly showing that the group agreed to or

discussed bringing firearms to commit the robbery, that the guns were located in a

part of the Blazer where Steiner would likely see them, or that Steiner was

otherwise aware of the guns before his co-conspirators initially brandished and

fired them.

      But Rosemond recognizes that a jury may infer a defendant’s advance

knowledge from the defendant’s actions after a crime is underway. See 572 U.S.

at 78 n.9. And we agree with the district court that the evidence of Steiner’s

continued participation in the offense after Wilson and Ware first fired the guns

supports finding that he had advance knowledge. Specifically, after Wilson and

Ware initially fired the guns, Steiner and his co-conspirators discovered that the

Blazer would not start, paused to converse amongst themselves, and decided to

                                         18
             Case: 17-15555     Date Filed: 10/16/2019   Page: 19 of 27


take Patterson’s Impala. Steiner then participated in freeing the Impala from the

ditch and hiding in the woods when Burkett drove down the road. Indeed, Walker

testified that it was Steiner who ultimately drove the Impala away from the scene

and evaded the police.

      Conversely, the Court in Rosemond explained that advance knowledge is not

present when a defendant only learns of a gun’s presence when he no longer has a

“realistic opportunity to quit the crime.” Id. at 78. Here, Steiner had limited

options for extracting himself from the situation, given that the Blazer was

immobilized on a secluded road near the woods when his co-conspirators first fired

the guns. Nonetheless, the robbery-turned-carjacking spanned a significant amount

of time. The men had time to step away for a discussion about taking the Impala,

during which Nolan had time to call her mom. They had time to begin removing

the car from the ditch, stop and hide in the woods from Burkett, and return to the

Impala and free it from the ditch. Additionally, two people from the victim’s car

successfully escaped into the very woods in which Steiner hid from Burkett.

Based on this evidence, a reasonable jury could infer that Steiner still had an

opportunity to “quit the crime” after he learned of the guns’ presence. See id.

Therefore, sufficient evidence supported his conviction for aiding and abetting a

§ 924(c) offense.




                                          19
             Case: 17-15555     Date Filed: 10/16/2019   Page: 20 of 27


      One further point bears mentioning. Our statement on direct appeal

regarding Steiner’s awareness of the guns is not relevant to our decision today

regarding his advance knowledge. On direct appeal, we addressed whether

sufficient evidence supported Steiner’s conviction for aiding and abetting a

§ 924(c) offense under the pre-Rosemond framework, given that he did not

personally use or carry a firearm during the carjacking. Ware, 440 F. App’x

at 747–49. We concluded that sufficient evidence established that Steiner

“associated himself with the carjacking and committed acts in furtherance thereof

by driving the stolen vehicle.” Id. at 749. We then added that “Steiner was also

aware that Ware had placed guns into the Blazer before the men left to ‘go hit a

lick.’” Id. It would be unfair to read this statement as deciding that Steiner’s

awareness amounted to advance knowledge as defined in Rosemond. As stated

above, there was no evidence presented at trial clearly establishing that Steiner was

aware of the guns before his co-conspirators first fired them. Further, we decided

Steiner’s appeal without the benefit of the new rule in Rosemond. Simply put,

Steiner’s advance knowledge of the guns was not at issue and was not decided on

direct appeal.

                                B. The Davis Claim

      Steiner separately challenges his conviction for aiding and abetting a

§ 924(c) offense under Davis, in which the Supreme Court struck down the

                                          20
              Case: 17-15555    Date Filed: 10/16/2019    Page: 21 of 27


residual clause of § 924(c)(3)(B) as unconstitutionally vague. See 139 S. Ct.

at 2336. Because our prior precedent in In re Colon binds us, we will quickly

dispense with this claim and affirm the district court. 826 F.3d 1301, 1305 (11th

Cir. 2016).

      As explained above, § 924(c) criminalizes carrying or using a firearm in

furtherance of a crime of violence. 18 U.S.C. § 924(c)(1)(A). Under § 924(c), a

crime of violence is defined as “an offense that is a felony” and

              (A)   has as an element the use, attempted use, or
                    threatened use of physical force against the person
                    or property of another, or

              (B)   that by its nature, involves a substantial risk that
                    physical force against the person or property of
                    another may be used in the course of committing the
                    offense.

Id. § 924(c)(3)(A)–(B). We often refer to § 924(c)(3)(A) as the “elements clause”

and § 924(c)(3)(B) as the “residual clause.” Thompson v. United States, 924 F.3d

1153, 1155 (11th Cir. 2019). In light of Davis, Steiner’s conviction for aiding and

abetting a violation of § 924(c) is valid only if his underlying conviction for aiding

and abetting a carjacking qualifies under the elements clause of § 924(c)(3)(A).

See 139 S. Ct. at 2336. Based on our prior precedent, it does.

      We have previously held that carjacking qualifies as a crime of violence

under § 924(c)(3)(A). Ovalles v. United States, 905 F.3d 1300, 1304 (11th Cir.

2018) (per curiam), cert. denied, 139 S. Ct. 2716 (2019). And we have also held
                                          21
               Case: 17-15555       Date Filed: 10/16/2019       Page: 22 of 27


that a conviction for aiding and abetting a crime of violence qualifies as a crime of

violence for purposes of § 924(c)(3)(A). In re Colon, 826 F.3d at 1305; see also

United States v. St. Hubert, 909 F.3d 335, 346 (11th Cir. 2018) (holding that

decisions issued in the context of applications for leave to file a second or

successive § 2255 motion are binding precedent on all subsequent panels of this

Court), cert. denied, 139 S. Ct. 1394 (2019). 4 It follows, then, that aiding and

abetting a carjacking is a crime of violence under the elements clause of

§ 924(c)(3)(A). Accordingly, we find no error in the district court’s denial of

Steiner’s Davis claim.




4
  Steiner also argues that this court’s holding in In re Colon is not controlling here for two
reasons. First, he argues that In re Colon is wrongly decided because it is contrary to
Rosemond’s interpretation of the federal aiding-and-abetting statute, 18 U.S.C. § 2. Specifically,
Steiner asserts that this court’s reasoning in In re Colon—that an aider and abettor of an offense
necessarily commits all the elements of the principal offense—conflicts with the Supreme
Court’s statement in Rosemond that “a defendant can be convicted as an aider and abettor
without proof that he participated in each and every element of the offense.” In re Colon, 826
F.3d at 1305; Rosemond, 572 U.S. at 72. Second, Steiner argues that this court’s holding in In re
Colon should only apply to applications for leave to file a second or successive § 2255 motion.

Some have challenged this court’s prior ruling that published panel orders in the second or
successive context bind all panels of this court. See In re Williams, 898 F.3d 1098, 1099–1105
(11th Cir. 2018) (Wilson, J., concurring). However, St. Hubert binds us because neither this
court sitting en banc nor the Supreme Court has overruled it. See United States v. Kaley, 579
F.3d 1246, 1255 (11th Cir. 2009) (“We may disregard the holding of a prior opinion only where
that holding is overruled by the Court sitting en banc or by the Supreme Court.” (internal
quotation mark omitted)). Accordingly, In re Colon and St. Hubert foreclose Steiner’s additional
arguments.


                                               22
             Case: 17-15555     Date Filed: 10/16/2019    Page: 23 of 27


                  C. The Ineffective-Assistance-of-Counsel Claim

      We also agree with the district court’s conclusion that Steiner’s counsel was

not ineffective for failing to object to the jury instructions as erroneous under

Rosemond.

      To show that counsel was ineffective, a defendant must show that (1) his

counsel’s performance was deficient, and (2) the performance prejudiced his

defense. Strickland v. Washington, 466 U.S. 668, 687 (1984). An attorney’s

failure to anticipate a change in the law does not constitute ineffective assistance.

See Rambaran v. Sec’y, Dep’t of Corr., 821 F.3d 1325, 1334 (11th Cir. 2016)

(explaining that “we have held many times that reasonably effective representation

cannot and does not include a requirement to make arguments based on predictions

of how the law may develop” (alterations accepted)).

      Here, Steiner stood trial in 2009—approximately five years before

Rosemond—and the district court instructed the jury in a manner consistent with

the requirements for aiding and abetting a § 924(c) offense at the time. See

Williams, 334 F.3d at 1232. Under these circumstances, Steiner’s counsel was not

ineffective for failing to challenge the jury instructions based on the reasoning in

Rosemond. Therefore, we find no error in the district court’s denial of this claim.




                                          23
             Case: 17-15555     Date Filed: 10/16/2019    Page: 24 of 27


                     D. The Certificate-of-Appealability Issue

      Finally, Steiner takes issue with the district court’s silence regarding his

jury-instruction claim in its order specifically granting a COA on the three claims

discussed above. Steiner asks us to construe this silence as a failure to grant or

deny a COA on the jury-instruction claim and remand to the district court so that it

may rule on a COA as to that claim. We decline to do either.

      Ordinarily, we do not address issues not specified in the COA. Murray v.

United States, 145 F.3d 1249, 1251 (11th Cir. 1998) (per curiam). But we do

remand on a limited basis for a district court to rule on the propriety of a COA

where it has not already done so. See, e.g., Perez v. Sec’y, Fla. Dep’t of Corr., 711

F.3d 1263, 1264 (11th Cir. 2013) (remanding to the district court to rule on a COA

regarding the denial of a Federal Rule of Civil Procedure 59(e) motion).

      That is not the case here. The district court specified the three claims on

which it was granting a COA. The court was not required to state its reasons for

denying a COA on the jury-instruction claim. See Fed. R. App. P. 22(b)(1) (2009

Amendments) (removing the requirement that a district court judge’s denial of a

COA must be accompanied by an explanation). Of course, after the district court’s

denial, Steiner could have moved this court to expand the COA to address this

issue, but he did not. See Jones v. United States, 224 F.3d 1251, 1256 (11th Cir.

2000) (expanding the COA to include a previously uncertified issue following the

                                          24
             Case: 17-15555      Date Filed: 10/16/2019    Page: 25 of 27


movant’s explicit request to expand the COA). Accordingly, we will not remand

to the district court to rule on a COA as to the jury-instruction claim.

                                   IV. Conclusion

      In sum, we hold today that Rosemond announced a new substantive rule that

applies retroactively on collateral review. However, Steiner does not benefit from

that new rule because the evidence at trial was such that a rational trier of fact

could conclude beyond a reasonable doubt that he had advance knowledge that his

co-conspirators would use or carry firearms during the carjacking. We also

conclude that Davis does not affect Steiner’s conviction for aiding and abetting a

§ 924(c) offense because our prior precedent demonstrates that aiding and abetting

a carjacking is a crime of violence under § 924(c)(3)(A)’s elements clause.

Further, we conclude that counsel was not ineffective for failing to challenge the

jury instructions based on a change in the law that had not yet occurred. Finally,

we find no reason to remand to the district court to rule on a COA regarding

Steiner’s jury-instruction claim because the district court effectively did so in its

order granting a COA on the three issues discussed above. Therefore, we affirm

the district court’s denial of Steiner’s § 2255 motion.

      AFFIRMED.




                                           25
                 Case: 17-15555      Date Filed: 10/16/2019   Page: 26 of 27


PROCTOR, District Judge, Concurring:

         I concur fully in the panel’s well-reasoned opinion. I write separately to clarify

one point related to Steiner’s Rosemond1 claim.

         Steiner was charged with aiding and abetting the offense of using or carrying

a firearm during or in relation to a crime of violence. 18 U.S.C. § 924(c). The

underlying crime of violence at issue on this appeal was carjacking. His arguments

might have more traction if the section 924(c) charge related to an armed robbery.

         The facts related to the 924(c) offense are straightforward. Steiner and his

confederates planned to “hit a lick” - that is, commit a robbery. And that is exactly

what they did. They spotted four young victims at a gas station, followed their car,

forced them to stop on a road, and robbed them at gunpoint. After accomplishing the

robbery, and as they attempted to flee the scene, Steiner and his cohort ran into a

problem. Their car would not start. After huddling together, the compatriots agreed

to enter into another (and separate) criminal scheme – to take the victims’ car at

gunpoint. Steiner actively participated in the carjacking. Among other things, it was

Steiner who drove the stolen the car away from the scene.

         The carjacking was an offense which was separate and apart from the robbery.

Indeed, Walker, a cooperating witness, testified at trial that the carjacking was not

part of the original robbery scheme. And importantly, the carjacking offense was not


1
    Rosemond v. United States, 572 U.S. 65 (2014).
                                                26
             Case: 17-15555     Date Filed: 10/16/2019   Page: 27 of 27


initiated until after the armed robbery was essentially completed and a getaway car

was unexpectedly needed. Then, and only then, was the carjacking plan hatched. By

that point, Steiner was fully aware that others in his group possessed firearms (and

had discharged them during the earlier robbery). This is important because it

demonstrates that Steiner was aware of the presence and use of weapons at the scene

before he agreed to “take[] a motor vehicle.” 18 U.S.C. § 2119. So, in reality, as it

relates to the carjacking scheme at issue here, Steiner never had to make a “realistic

decision” of whether to “quit the crime” (again, by that time the robbery was

virtually complete). See Rosemond, 572 U.S. at 78. Rather, he and the others decided

to embark upon a separate crime—armed carjacking—with full knowledge that the

weapons they knew were present would be used.

      Based upon this evidence, a reasonable jury could infer that Steiner had full

knowledge of the presence of the weapons at the time he agreed to participate in the

carjacking offense. The same reasonable jury could also infer that he was fully aware

that the weapons would be used in the carjacking. Rosemond is of no help to him,

and there was more than sufficient evidence to support his conviction on the section

924(c) charge.

      I would affirm on that basis.




                                         27